The Fund held its Annual Meeting of Shareholders on January 21, 2011. The following action was taken by the shareholders: Proposal: Election of three (3) Trustees to serve for a three-year term ending at the Annual Meeting of Shareholders in 2014. The votes cast with respect to each Trustee are set forth below. THE PROPOSAL PASSED ON JANUARY 21, 2011. Total Votes for the Nominee Total Votes Withheld from the Nominee James F. Carlin 23,015,271 695,169 William H. Cunningham 22,962,647 747,793 Gregory A. Russo 23,022,786 687,654 The following eight Trustees were not up for election and remain in office: Deborah C. Jackson, Charles L. Ladner, Stanley Martin, Patti McGill Peterson, Hugh McHaffie, John A. Moore, Steven R. Pruchansky and John G. Vrysen.
